Citation Nr: 1620287	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-42 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for myocarditis.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for a back disability, including as secondary to service-connected right knee disability.

5. Entitlement to a rating in excess of 10 percent for osteoarthritis, left knee, retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from August 1983 to August 2004.

These matters initially came before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Board remanded the claims for additional development. The claims have since returned to the Board for further consideration. 

In December 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits 
Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 

The issue of entitlement to service connection for a back disability, including as secondary to service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeals of entitlement to service connection for sinusitis, myocarditis, hypertension, and entitlement to a rating in excess of 10 percent for osteoarthritis, left knee, retropatellar pain syndrome.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of service connection for sinusitis by the Veteran have been met and the appeal is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2. The criteria for withdrawal of a substantive appeal on the issue of service connection for myocarditis by the Veteran have been met and the appeal is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.
 
3. The criteria for withdrawal of a substantive appeal on the issue of service connection for hypertension by the Veteran have been met and the appeal is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.
 
4. The criteria for withdrawal of a substantive appeal on the issue of entitlement to a rating an excess of 10 percent for osteoarthritis, left knee, retropatellar pain syndrome for the Veteran have been met and the appeal is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015). The record shows that the Veteran filed a timely notice of disagreement to a March 2008 rating decision that, among other things, denied service connection for sinusitis, myocarditis, hypertension, a back disability, including as secondary to service-connected right knee disability, and entitlement to a rating in excess of 10 percent for osteoarthritis, left knee, retropatellar pain syndrome. In addition, he perfected his appeal with the submission of a timely substantive appeal following the issuance of the statement of the case.

However, a substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(b). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. On the record at the December 2015 hearing, the Veteran stated that he wished to withdraw his claims of entitlement to service connection for sinusitis, myocarditis, hypertension, and entitlement to a rating in excess of 10 percent for osteoarthritis, left knee, retropatellar pain syndrome. The Board also recognizes a December 2015 written statement requesting that issues of entitlement to service connection for sinusitis, myocarditis, and hypertension be "withdrawn at this time for further development."

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the issues of entitlement to service connection for sinusitis, myocarditis, hypertension, and entitlement to a rating in excess of 10 percent for osteoarthritis, left knee, retropatellar pain syndrome. Accordingly, the Board does not have jurisdiction to decide the appeal for these benefits.



ORDER

The appeal for entitlement to service connection for sinusitis is dismissed.

The appeal for entitlement to service connection for myocarditis is dismissed.

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to a rating an excess of 10 percent for osteoarthritis, left knee, retropatellar pain syndrome is dismissed.


REMAND

The record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a low back disability. Remand is also required to obtain new examination.

The Veteran contends that his back disability is secondary to his service-connected right knee disability. 

Review of the claims folder reveals that the Veteran has not been afforded a pertinent VA examination since December 2007. Also, a review of the Veteran's file indicates that the Veteran has submitted additional evidence in support of his claim, and he has received additional treatment, including cortisone shots and therapy, for his back since 2007.

Importantly, a December 2015 statement from the Veteran's private knee surgeon, B. Seger, M.D., indicates that he has been treating the Veteran for 10 years. Dr. Seger describes that in September 2007, the Veteran underwent a "right knee arthroscopy with meniscectomy, chondroplasty, microfracture times 10, [and] removal of loose body." Then in October 2011, the Veteran underwent another "right knee arthroscopy with removal of large loose body, microfracture." Finally, in September 2013, the Veteran underwent a left knee arthroscopy with meniscectomy, chondroplasty, and microfracture times five." Dr. Seger also indicated that the Veteran's service-connected right knee disability will probably lead to a right knee replacement in the future. However, Dr. Seger stated that the Veteran's back problems "are probably not specifically related to his knee problems."

The Board acknowledges that during the Veteran's December 2015 hearing, the Veteran's representative noted that Dr. Seger was not a back surgeon and requested to keep the Veteran's claim open for an additional 60 days in order to obtain a medical narrative from the Veteran's back doctor, Dr. Tshickardt. In a January 2016 statement, the Veteran's representative informed the Board that Dr. Tshickardt's narrative would not be forthcoming and requested "that the claim to service connect [the Veteran's] back condition secondary to [his] service connected bilateral knee condition be withdrawn at this time for further development. Please continue with the adjudication of [the Veteran's] claim. All medical evidence available has been submitted." 

While the above statement appears to show a desire to withdraw this claim, the Board notes that the language "withdrawn at this time for further development" was also included in a December 2015 written statement from the Veteran's representative confirming the withdrawal of the issues of entitlement to service connection for sinusitis, myocarditis, and hypertension originally withdrawn at the Veteran's December 2015 hearing. Because the Veteran did not request a withdrawal of his claim of entitlement for service connection for a back disability, to include as secondary to his service-connected right knee disability at his hearing and the above statement expresses a desire to "continue with the adjudication" of his claim, the Board finds that further development is indeed required.

Since there may have been significant changes in the Veteran's back disability, to include as secondary to his service-connected right knee disability since the date of his last pertinent examination, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that a contemporaneous examination is needed. See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). Additionally, the Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination. See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA and private  treatment records. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. Schedule the Veteran for an appropriate VA back examination, to include as secondary to his service-connected right knee disability. The VBMS file must be made available to the examiner for review of the case. A notation to the effect that this record review took place should be included in the report. All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report. 

The examiner should respond to the following:

a. Clarify whether or not the Veteran has a diagnosed back disability. In addressing this question, the examiner should consider the back condition reported by the December 2007 examiner, as well as all treatment records added to the Veteran's claims file since then.

b. For any currently diagnosed back disability, the examiner should provide an opinion as to whether the back disability at least as likely as not (50 percent probability or greater) related to the Veteran's military service. The examiner should explain the medical basis for the conclusions reached.

c. If not found to be directly related to service, the examiner should opine as to whether any back disability is at least as likely as not (50 percent probability or greater) caused or aggravated by the Veteran's service-connected right and/or left knee disabilities. The examiner must address any pain, abnormal weight-bearing, and abnormal gait caused by the Veteran's service-connected right and/or left knee disability and their impact, if any, on any diagnosed back disability. If the examiner finds that the service-connected right and/or left knee disability aggravated the back disability, the examiner must attempt to establish the severity of the back disability prior to aggravation by the service-connected right knee disability. The examiner should provide the medical reasoning for the conclusions reached.
 
4. Finally, after the development requested above has been completed, as well as any additional development deemed necessary, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


